Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 1 of 56




               Exhibit 22
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 2 of 56



 1   BRIAN D. BOYLE (S.B. #126576)
     bboyle@omm.com
 2   MEAGHAN VERGOW (admitted pro hac vice)
     mvergow@omm.com
 3   O’MELVENY & MYERS LLP
     1625 Eye Street, NW
 4   Washington, DC 20006-4061
     Telephone:    +1 202 383 5300
 5   Facsimile:    +1 202 383 5414
 6   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 7   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 8   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
 9   Facsimile:    +1 415 984 8701
10   Attorneys for Defendants
11

12                                UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14

15   Charles Baird and Lauren Slayton,              Case No. 17-cv-01892-HSG
     individually, and on behalf of all others
16   similarly situated, and on behalf of the       BLACKROCK’S SUPPLEMENTAL
     BlackRock Retirement Savings Plan,             OBJECTIONS AND RESPONSES TO
17                                                  PLAINTIFFS’ SIXTH SET OF
                            Plaintiffs,             REQUESTS FOR ADMISSION TO
18                                                  ALL DEFENDANTS
            v.
19
     BlackRock Institutional Trust Company, N.A.,
20   et al.

21                          Defendants.

22

23

24

25

26

27

28
                                                     DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                    CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 3 of 56



 1   Propounding Party:     Plaintiffs Charles Baird and Lauren Slayton
 2   Responding Parties: Defendants BlackRock Institutional Trust Company, N.A., BlackRock,
                         Inc., the BlackRock, Inc. Retirement Committee, the Investment
 3
                         Committee of the Retirement Committee, Catherine Bolz, Chip Castille,
 4                       Paige Dickow, Daniel A. Dunay, Jeffrey A. Smith, Anne Ackerley, Amy
                         Engel, Nancy Everett, Joseph Feliciani Jr., Ann Marie Petach, Michael
 5                       Fredericks, Corin Frost, Daniel Gamba, Kevin Holt, Chris Jones, Philippe
                         Matsumoto, John Perlowski, Andy Phillips, Kurt Schansinger, and Tom
 6                       Skrobe
 7   Set Number:            Six
 8          Pursuant to Federal Rule of Civil Procedure 36 and Civil Local Rule 36-1, Defendants
 9   BlackRock Institutional Trust Company, N.A. (“BTC”); BlackRock, Inc.; the BlackRock, Inc.
10   Retirement Committee; and the Investment Committee of the Retirement Committee
11   (collectively, “BlackRock”), and Defendants Catherine Bolz, Chip Castille, Paige Dickow, Daniel
12   A. Dunay, Jeffrey A. Smith, Anne Ackerley, Amy Engel, Nancy Everett, Joseph Feliciani Jr.,
13   Ann Marie Petach, Michael Fredericks, Corin Frost, Daniel Gamba, Kevin Holt, Chris Jones,
14   Philippe Matsumoto, John Perlowski, Andy Phillips, Kurt Schansinger, and Tom Skrobe
15   (collectively, the “Individual Defendants”) (together with BlackRock, “Defendants”), by and
16   through their attorneys, hereby supplement their objections and responses to Plaintiffs’ Sixth Set
17   of Requests for Admission to All Defendants (the “Requests”), served on the BlackRock
18   Defendants on August 3, 2018.
19          Defendants’ responses are without prejudice to the right to challenge the relevance and
20   admissibility, at trial or in any other proceeding, of any information provided in these responses.
21   Defendants’ prior objections and responses fully and completely answered the Requests. This
22   further supplementation should not be construed as an admission that Defendants’ prior responses
23   were deficient or that any objection was improper.
24          Defendants expressly reserve the right to continue their discovery and investigation for
25   facts, documents, witnesses, and data that may reveal information that, if presently within
26   Defendants’ knowledge, would have been included in these responses. Defendants specifically
27   reserve the right to amend, supplement, or modify these objections and responses at any time in
28
                                                      2
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 4 of 56



 1   light of subsequently discovered information.
 2                                    PRELIMINARY STATEMENT
 3          Defendants make the following threshold objections to the Requests:
 4          1.      Defendants object to each Request calling for the disclosure of material or
 5   information that is subject to the attorney-client privilege, the work-product doctrine, the joint-
 6   defense privilege, grand jury, or any other applicable privilege or immunity recognized by the
 7   Federal Rules of Civil Procedure, federal statute, or any other applicable federal or state rule of
 8   law. Defendants decline to provide such materials or information in response to any Request, and
 9   do not waive any such privilege or protection.
10          2.      Defendants object to each Request insofar as the Requests purport to impose
11   burdens on Defendants that are inconsistent with, or not otherwise authorized by, the Federal
12   Rules of Civil Procedure, the Local Rules for the Northern District of California, or any order of
13   this Court.
14          3.      Defendants object to each Request to the extent it seeks information that is not
15   within Defendants’ knowledge, possession, custody, or control and not reasonably available to
16   Defendants. Defendants will only respond with information within their knowledge.
17          4.      The Individual Defendants object to each Request as irrelevant, unreasonably
18   burdensome, and not proportional to the needs of the case because it seeks an admission from the
19   Individual Defendants, whose individual knowledge and information varies and is in all events no
20   greater than BlackRock’s. Because BlackRock’s responses to these Requests is sufficient,
21   Defendants are not specifically identifying for each Request whether each Individual Defendant’s
22   knowledge is the same as BlackRock’s or whether particular Individual Defendants lack or cannot
23   readily obtain information to enable the Individual Defendant to admit or deny.
24          5.      By responding to these Requests, Defendants do not adopt any characterizations
25   made by Plaintiffs concerning the information Plaintiffs seek or facts that are inaccurate or
26   disputed.
27

28
                                                       3
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 5 of 56



 1                     OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS
 2           6.      Defendants object to Instruction Nos. 2 and 3, regarding any supplementation of
 3   Defendants’ response to these Requests, insofar as it seeks to impose obligations on Defendants
 4   that exceed the requirements of the Federal Rules of Civil Procedure, the Court’s standing orders,
 5   or any other applicable requirements. Defendants will comply with their obligations to
 6   supplement their responses as necessary under Federal Rule of Civil Procedure 26(e).
 7           7.      Defendants object to Instruction No. 4, regarding the meaning and interpretation of
 8   words used in the Requests, as vague and ambiguous, particularly with respect to the phrases
 9   “usual and customary dictionary definition” and “custom and usage definition in your trade or
10   industry.”
11           8.      Defendants object to Definition B insofar as the definition of “BTC” inaccurately
12   describes BlackRock Institutional Trust Company’s subsidiary relationships during the
13   Applicable Time Period.
14           9.      Defendants object to Definition C insofar as the definition of “Class Period”
15   extends through to the present. Defendants will construe “Class Period” as covering the period of
16   April 11, 2011, through June 30, 2017. Defendants further object to the term “Class Period” to
17   the extent it suggests that a class can be certified and that Plaintiffs’ claims can be subject to a
18   common class period. By using this term to respond to Plaintiffs’ requests, Defendants do not
19   waive or limit their ability to argue later that a different time period is relevant to Plaintiffs’
20   claims or that no common class period exists.
21           10.     Defendants object to Definition D insofar as the definition of “Relevant Period”
22   encompasses periods outside the statute of repose applicable to this case. 29 U.S.C. § 1113(1).
23   Defendants will construe “Relevant Period” as covering the period of January 1, 2011, to
24   February 21, 2019.
25

26

27

28
                                                         4
                                                                DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                               CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 6 of 56



 1           SPECIFIC OBJECTIONS AND RESPONSE TO REQUESTS FOR ADMISSION
 2   REQUEST FOR ADMISSION NO. 197
 3           Admit that during the Class Period, every participant in the BlackRock Retirement
 4   Savings Plan invested directly or indirectly, at one time in the Class Period, in at least one of the
 5   BlackRock CTIs where “directly or indirectly” has the same meaning as at BAIRD 0001609
 6   (“Collective Funds may invest insecurities and other instruments directly or indirectly through
 7   investment in units of other Collective Funds maintained by BTC.”).
 8   RESPONSE
 9           Defendants incorporate by reference the objections stated above. Defendants further
10   object to this request’s reference to participants in the BlackRock Retirement Savings Plan
11   (“RSP”) as being “invested . . . in at least one of the BlackRock CTIs”; it is the RSP that “invests”
12   in CTIs. Defendants also object to the incorporation of a term (“directly or indirectly”) that, as
13   used in the cited document, does not apply to plan investments or participant account allocations.
14   Defendants further object to the request’s reference to “at one time in the Class Period” as vague
15   and ambiguous. Defendants construe this request as seeking an admission that every RSP
16   participant’s account was allocated, for at least some of the Class Period, to at least one of the
17   BlackRock CTIs, or to a CTI that itself directly or indirectly invested in a BlackRock CTI.
18           Subject to and without waiving these objections, Defendants respond as follows: Denied.
19   REQUEST FOR ADMISSION NO. 198
20           Admit that throughout the Relevant Period, BTC had full power and authority with respect
21   to all securities or property at any time received or held for the following funds, where the
22   phrases “full power and authority,” and “securities or property at any time received or held” have
23   the same meaning as used in BAIRD_0049092 at Section 4.3:
24      a) Cash Equivalent Fund II
        b) Euro Cash Collateral
25      c) Term Fund 11
        d) Term Fund 215
26      e) Money Market Funds, where “Money Market Funds” has the same meaning as used in
27         BAIRD_0049048
        f) Active Stock Fund E
28      g) BlackRock MSCI Canada Small Cap Equity Index Fund
                                                       5
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 7 of 56



 1      h) BlackRock MSCI EAFE Small Cap Equity Index Fund
        i) BlackRock MSCI U.S. Real Estate Index Fund E
 2      j) Commodity Index Daily Fund E
 3      k) Developed ex-U.S. Real Estate Index Fund
        l) EAFE Equity Index Fund
 4      m) EAFE Equity Index Fund F
        n) Emerging Markets Equity Index Master Fund
 5      o) Equity Index Fund
        p) Extended Equity Market Fund
 6      q) Intermediate Term Credit Bond Index Fund
 7      r) Intermediate Term Government Bond Index Fund
        s) Long Term Credit Bond Index Fund
 8      t) Long Term Government Bond Index Fund
        u) Mortgage-Backed Securities Index Fund
 9      v) MSCI Equity Index Fund-Canada
        w) MSCI Equity Index Fund-Mexico
10
        x) MSCI Equity Index Fund-Philippines
11      y) MSCI Equity Index Fund-Turkey
        z) Russell 1000 Index Fund
12      aa) Russell 2000 Index Fund
        bb) U.S. Treasury Inflation Protected Securities Fund E
13
     RESPONSE
14
            Defendants incorporate by reference the objections stated above. Defendants also object
15
     to this request for admission as vague and ambiguous insofar as it can be construed to seek an
16
     admission that BTC’s exercise of power and authority as provided in the cited collective trust
17
     fund plan document is not subject to other statutory and contractual constraints. Defendants
18
     further object to this request as vague and ambiguous insofar as it is unclear whether “Money
19
     Market Funds” encompasses only the Money Market Funds explicitly referenced in
20
     BAIRD_0049048. Defendants will construe this term as referring only to the Money Market
21
     Funds explicitly referenced in BAIRD_0049048.
22
            Subject to and without waiving these objections, Defendants respond as follows:
23
     Defendants admit that the Plan of BlackRock Institutional Trust Company, N.A. Investment
24
     Funds for Employee Benefit Trusts granted BTC “full power and authority with respect to any
25
     and all securities or property at any time received or held for a Collective Fund or any liquidating
26
     account to do and perform all such acts and things, and take all such proceedings and exercise all
27
     such rights and privileges as could be done, performed, taken or exercised by the absolute owner
28
                                                      6
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 8 of 56



 1   thereof . . . ,” and that BTC’s exercise of such “power and authority” is subject to applicable law
 2   as provided in 12 C.F.R. § 9.2(b), including (but not limited to) BTC’s investment management
 3   agreements with its clients and the documents incorporated therein.
 4

 5   REQUEST FOR ADMISSION NO. 199
 6           Admit that for each of the funds listed below, BTC did not delegate any of its power or
 7   authority to any Person(s), for any period of time between January 1, 2011 to the present, where
 8   “power” and “authority” have the same meaning as used in BAIRD_0049092 at Section 4.3:
 9      a)  Cash Equivalent Fund II
        b)  Euro Cash Collateral
10
        c)  Term Fund 11
11      d)  Term Fund 215
        e)  Money Market Funds, where “Money Market Funds” has the same meaning as used in
12          BAIRD_0049048
        f) Active Stock Fund E
13      g) BlackRock MSCI Canada Small Cap Equity Index Fund
14      h) BlackRock MSCI EAFE Small Cap Equity Index Fund
        i) BlackRock MSCI U.S. Real Estate Index Fund E
15      j) Commodity Index Daily Fund E
        k) Developed ex-U.S. Real Estate Index Fund
16      l) EAFE Equity Index Fund
        m) EAFE Equity Index Fund F
17      n) Emerging Markets Equity Index Master Fund
18      o) Equity Index Fund
        p) Extended Equity Market Fund
19      q) Intermediate Term Credit Bond Index Fund
        r) Intermediate Term Government Bond Index Fund
20      s) Long Term Credit Bond Index Fund
        t) Long Term Government Bond Index Fund
21      u) Mortgage-Backed Securities Index Fund
22      v) MSCI Equity Index Fund-Canada
        w) MSCI Equity Index Fund-Mexico
23      x) MSCI Equity Index Fund-Philippines
        y) MSCI Equity Index Fund-Turkey
24      z) Russell 1000 Index Fund
        aa) Russell 2000 Index Fund
25
        bb) U.S. Treasury Inflation Protected Securities Fund E
26   RESPONSE
27           Defendants incorporate by reference the objections stated above. Defendants further
28
                                                      7
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 9 of 56



 1   object that the undefined term “delegate” is vague and ambiguous. Defendants will interpret
 2   “delegate” to mean a transfer of power or authority over securities or property within the meaning
 3   of BAIRD_0049092 at Section 4.3 to an individual or entity outside of BlackRock, Inc. (inclusive
 4   of its subsidiaries and affiliates). Defendants further object to this request as vague and
 5   ambiguous insofar as it is unclear whether “Money Market Funds” encompasses only the Money
 6   Market Funds explicitly referenced in BAIRD_0049048. Defendants will construe this term as
 7   referring only to the Money Market Funds explicitly referenced in BAIRD_0049048. Defendants
 8   further object to this request to the extent it encompasses a period of time that extends beyond the
 9   Relevant Period. Defendants will construe this request as being limited to the Relevant Period.
10          Subject to and without waiving these objections, Defendants respond as follows:
11   Defendants admit that BTC did not delegate any of its discretionary power or authority for the
12   listed funds, but deny that BTC did not delegate other, non-discretionary functions for the funds,
13   such as custody, consistent with 12 C.F.R. § 9.18(b)(2) and as described on BAIRD_0001780.
14

15   REQUEST FOR ADMISSION NO. 200
16          Admit that for the Relevant Period, BTC had full power and authority with respect to any
17   and all securities or property at any time received or held for the following funds where “full
18   power and authority” and “securities and property at any time received or held” have the same
19   meaning as used in BAIRD_0051841 at Section 6.5:
20      a) Cash Equivalent Fund B
        b) Money Market Fund A/B
21
        c) Money Market Funds B, where “Money Market Funds B” has the same meaning as used
22         in BAIRD_0051988
        d) Asset-Backed Securities Index Fund B
23      e) BlackRock MSCI Equity Index Fund B-Morocco
        f) Commercial Mortgage-Backed Securities Index Fund B
24      g) MSCI Equity Index Fund B-Brazil
25      h) MSCI Equity Index Fund B-Chile
        i) MSCI Equity Index Fund B-China
26      j) MSCI Equity Index Fund B-Colombia
        k) MSCI Equity Index Fund B-Czech Republic
27      l) MSCI Equity Index Fund B-Egypt
        m) MSCI Equity Index Fund B-Hungary
28
                                                       8
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 10 of 56



 1      n)   MSCI Equity Index Fund B-India
        o)   MSCI Equity Index Fund B-Indonesia
 2      p)   MSCI Equity Index Fund B-Malaysia
 3      q)   MSCI Equity Index Fund B-Peru
        r)   MSCI Equity Index Fund B-Poland
 4      s)   MSCI Equity Index Fund B-Russia
        t)   MSCI Equity Index Fund B-S. Korea
 5      u)   MSCI Equity Index Fund B-South Africa
        v)   MSCI Equity Index Fund B-Taiwan
 6      w)   MSCI Equity Index Fund B-Thailand
 7   RESPONSE
 8           Defendants incorporate by reference the objections stated above. Defendants further
 9   object to this request as vague and ambiguous insofar as it is unclear whether “Money Market
10   Funds B” encompasses only the Money Market Funds explicitly referenced in BAIRD_0051988.
11   Defendants will construe this term as referring only to the Money Market Funds B explicitly
12   referenced in BAIRD_0051988. Defendants also object to this request for admission as vague
13   and ambiguous insofar as it can be construed to seek an admission that BTC’s exercise of power
14   and authority as provided in the cited collective trust fund plan document is not subject to other
15   statutory and contractual constraints.
16           Subject to and without waiving these objections, Defendants respond as follows:
17   Defendants admit that the Plan of Blackrock Institutional Trust Company, N.A. Investment Funds
18   for Tax Exempt and Foreign Organizations “Group B” granted BTC “full power and authority
19   with respect to any and all securities or property at any time received or held for a Collective
20   Fund or any liquidating account to do and perform all such acts and things, and take all such
21   proceedings and exercise all such rights and privileges as could be done, performed, taken or
22   exercised by the absolute owner thereof . . . ,” and that BTC’s exercise of such “power and
23   authority” is subject to applicable law as provided in 12 C.F.R. § 9.2(b), including (but not
24   limited to) BTC’s investment management agreements with its clients and the documents
25   incorporated therein.
26

27

28
                                                       9
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 11 of 56



 1   REQUEST FOR ADMISSION NO. 201
 2          Admit that for each of the funds listed below, BTC did not delegate any of its power or

 3   authority to any Person(s), for any period of time between January 1, 2011 to the present, where

 4   “power” and “authority” have the same meaning as used in BAIRD_0051841 at Section 6.5:

 5      a) Cash Equivalent Fund B
        b) Money Market Fund A/B
 6      c) Money Market Funds B, where “Money Market Funds B” has the same meaning as used
 7         in BAIRD_0051988
        d) Asset-Backed Securities Index Fund B
 8      e) BlackRock MSCI Equity Index Fund B-Morocco
        f) Commercial Mortgage-Backed Securities Index Fund B
 9      g) MSCI Equity Index Fund B-Brazil
        h) MSCI Equity Index Fund B-Chile
10      i) MSCI Equity Index Fund B-China
11      j) MSCI Equity Index Fund B-Colombia
        k) MSCI Equity Index Fund B-Czech Republic
12      l) MSCI Equity Index Fund B-Egypt
        m) MSCI Equity Index Fund B-Hungary
13      n) MSCI Equity Index Fund B-India
        o) MSCI Equity Index Fund B-Indonesia
14
        p) MSCI Equity Index Fund B-Malaysia
15      q) MSCI Equity Index Fund B-Peru
        r) MSCI Equity Index Fund B-Poland
16      s) MSCI Equity Index Fund B-Russia
        t) MSCI Equity Index Fund B-S. Korea
17      u) MSCI Equity Index Fund B-South Africa
        v) MSCI Equity Index Fund B-Taiwan
18
        w) MSCI Equity Index Fund B-Thailand
19
     RESPONSE
20          Defendants incorporate by reference the objections stated above. Defendants further
21   object that the undefined term “delegate” is vague and ambiguous. Defendants will interpret
22   “delegate” to mean a transfer of power or authority over securities or property within the meaning
23   of BAIRD_0051841 at Section 6.5 to an individual or entity outside of BlackRock, Inc. (inclusive
24   of its subsidiaries and affiliates). Defendants further object to this request as vague and
25   ambiguous insofar as it is unclear whether “Money Market Funds B” encompasses only the
26   Money Market Funds explicitly referenced in BAIRD_0051988. Defendants will construe this
27   term as referring only to the Money Market Funds B explicitly referenced in BAIRD_0051988.
28
                                                       10
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 12 of 56



 1   Defendants further object to this request to the extent it encompasses a period of time that extends
 2   beyond the Relevant Period. Defendants will construe this request as being limited to the
 3   Relevant Period.
 4          Subject to and without waiving these objections, Defendants respond as follows:
 5   Defendants admit that BTC did not delegate any of its discretionary power or authority for the
 6   listed funds, but deny that BTC did not delegate other, non-discretionary functions, such as
 7   custody, consistent with 12 C.F.R. § 9.18(b)(2) and as described on BAIRD_0001780.
 8

 9   REQUEST FOR ADMISSION NO. 202
10          Admit that, throughout the Relevant Period, the Plan of BlackRock Institutional Trust
11   Company, N.A. Investment Funds for Employee Benefit Trusts sets forth the terms and
12   conditions pursuant to which BTC did and does hold, administer, invest and deal with all money
13   and property received or purchased by BTC on behalf of the “A” Funds, where “Plan of
14   BlackRock Institutional Trust Company, N.A. Investment Funds for Employee Benefit Trusts”
15   has the same meaning as used at BAIRD 0049004 and “hold, administer, invest and deal with all
16   money and property” has the same meaning as used at BAIRD_0049009 and “terms and
17   conditions” has the same meaning as used at BAIRD_0049009.
18   RESPONSE
19          Defendants incorporate by reference the objections stated above. Defendants further
20   object to this request as vague and ambiguous insofar as it is unclear whether the request concerns
21   only some of the terms and conditions applicable to BTC, or whether it seeks an admission that
22   BTC is not subject to other statutory and contractual constraints. Defendants will construe this
23   interrogatory as seeking an admission that the referenced plan document contains terms and
24   conditions with which BTC must comply, without foreclosing the applicability of other statutory
25   and contractual obligations to BTC.
26          Subject to and without waiving these objections, Defendants respond as follows:
27   Defendants admit that the Plan of BlackRock Institutional Trust Company, N.A. Investment
28
                                                      11
                                                            DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                           CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 13 of 56



 1   Funds for Employee Benefit Trusts sets forth “the terms and conditions pursuant to which BTC
 2   did and does hold, administer, invest and deal with all money and property received or purchased
 3   by BTC on behalf of the ‘A’ Funds,” and that such activity is subject to applicable law as
 4   provided in 12 C.F.R. § 9.2(b), including (but not limited to) BTC’s investment management
 5   agreements with its clients and the documents incorporated therein.
 6

 7   REQUEST FOR ADMISSION NO. 203
 8          Admit that the Plan of BlackRock Institutional Trust Company, N.A. Investment Funds
 9   for Tax Exempt and Foreign Organizations “Group B” sets forth the terms and conditions
10   pursuant to which BTC did and does hold, administer, invest and deal with all money and
11   property received or purchased by BTC on behalf of the “B” Funds, where “Plan of BlackRock
12   Institutional Trust Company, N.A. Investment Funds for Tax Exempt and Foreign Organizations
13   ‘Group B’” has the same meaning as used at BAIRD 0051775 and “hold, administer, invest and
14   deal with all money and property” has the same meaning as used at BAIRD_0051780 and “terms
15   and conditions” has the same meaning as used at BAIRD_0051780.
16   RESPONSE
17          Defendants incorporate by reference the objections stated above. Defendants further
18   object to this request as vague and ambiguous, insofar as it is unclear whether the request
19   concerns only some of the terms and conditions applicable to BTC, or whether it seeks an
20   admission that BTC is not subject to other statutory and contractual constraints. Defendants will
21   construe this request as seeking an admission that the referenced plan document contains terms
22   and conditions with which BTC must comply, without foreclosing the applicability of other
23   statutory and contractual obligations to BTC. Defendants further object to this request to the
24   extent that there is no time period specified. Defendants will construe this request as being
25   limited to the Relevant Period.
26          Subject to and without waiving these objections, Defendants respond as follows:
27   Defendants admit that the Plan of Blackrock Institutional Trust Company, N.A. Investment Funds
28
                                                      12
                                                            DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                           CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 14 of 56



 1   for Tax Exempt and Foreign Organizations “Group B” sets forth “the terms and conditions
 2   pursuant to which BTC did and does hold, administer, invest and deal with all money and
 3   property received or purchased by BTC on behalf of the ‘B’ Funds”, and that such activity is
 4   subject to applicable law as provided in 12 C.F.R. § 9.2(b), including (but not limited to) BTC’s
 5   investment management agreements with its clients and the documents incorporated therein.
 6

 7   REQUEST FOR ADMISSION NO. 204
 8           Admit that each of the following funds was an “A” Fund during the Relevant Period:
 9      a) Cash Equivalent Fund II
        b) Euro Cash Collateral
10
        c) Term Fund 11
11      d) Term Fund 215
        e) Money Market Funds, where “Money Market Funds” has the same meaning as used in
12         BAIRD_0049048
        f) Russell 2000 Index Fund
13

14   RESPONSE
15           Defendants incorporate by reference the objections stated above. Defendants further
16   object to this request as vague and ambiguous insofar as it is unclear whether “Money Market
17   Funds” encompasses only the Money Market Funds explicitly referenced in BAIRD_0049048.
18   Defendants will construe this term as referring only to the Money Market Funds explicitly
19   referenced in BAIRD_0049048. Defendants also object to this request as vague and ambiguous
20   in its reference to “during the Relevant Period.” Defendants will construe this request to seek an
21   admission that each referenced fund was an “A” fund throughout the Relevant Period.
22           Subject to and without waiving these objections, Defendants respond as follows:
23   Defendants state that Term Fund 215 was terminated on August 28, 2014, with an effective date
24   of December 31, 2014, and Euro Cash Collateral Fund was terminated on November 30, 2015,
25   with an effective date of December 31, 2015. Defendants otherwise admit this Request.
26   REQUEST FOR ADMISSION NO. 205
27           Admit that each of the following funds was a “B” Fund during the Relevant Period:
28
                                                     13
                                                            DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                           CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 15 of 56



 1      a) Cash Equivalent Fund B
        b) Money Market Fund A/B
 2      c) Money Market Funds B, where “Money Market Funds B” has the same meaning as used
           in BAIRD_0051988
 3
     RESPONSE
 4
            Defendants incorporate by reference the objections stated above. Defendants further
 5
     object to this request as vague and ambiguous insofar as it is unclear whether “Money Market
 6
     Funds B” encompasses only the Money Market Funds explicitly referenced in BAIRD_0051988.
 7
     Defendants will construe this term as referring only to the Money Market Funds B explicitly
 8
     referenced in BAIRD_0051988. Defendants also object to this request as vague and ambiguous
 9
     in its reference to “during the Relevant Period.” Defendants will construe this request to seek an
10
     admission that each referenced fund was a “B” fund throughout the Relevant Period.
11
            Subject to and without waiving these objections, Defendants respond as follows:
12
     Defendants state that Money Market Fund A/B was renamed Cash Collateral Reinvestment Fund
13
     B on May 30, 2014, and was terminated on August 31, 2017, with an effective date of December
14
     31, 2017. Defendants otherwise admit the Request.
15

16
     REQUEST FOR ADMISSION NO. 206
17
            Admit that from January 1, 2011 to the present, each payment of compensation that BTC
18
     received for acting as the lending agent to Active Stock Fund E was a direct or indirect transfer of
19
     the assets of Active Stock Fund E to BTC, where “direct,” “indirect,” and “transfer” have the
20
     same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where “lending agent” has
21
     the same meaning as on BAIRD 0001617.
22
     RESPONSE
23
            Defendants incorporate by reference the objections stated above. Defendants further
24
     object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
25
     as vague and ambiguous. Defendants will construe these terms as referring to compensation
26
     derived from the share of earnings from securities lending that is retained by BTC as described on
27
     BAIRD_0001789, exclusive of cash collateral management fees as described on
28
                                                      14
                                                            DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                           CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 16 of 56



 1   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 2   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 3   limited to the Relevant Period.
 4          Subject to and without waiving these objections, Defendants respond as follows:
 5   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 6   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 7   BTC, or use by or for the benefit of BTC, of the assets of Active Stock Fund E, but deny that such
 8   transfer or use is a nonexempt prohibited transaction.
 9

10   REQUEST FOR ADMISSION NO. 207
11          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
12   received for acting as the lending agent to Asset-Backed Securities Index Fund B was a direct or
13   indirect transfer of the assets of Asset-Backed Securities Index Fund B to BTC, where “direct,”
14   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
15   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
16   RESPONSE
17          Defendants incorporate by reference the objections stated above. Defendants further
18   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
19   as vague and ambiguous. Defendants will construe these terms as referring to compensation
20   derived from the share of earnings from securities lending that is retained by BTC as described on
21   BAIRD_0001789, exclusive of cash collateral management fees as described on
22   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
23   of time that extends beyond the Relevant Period. Defendants will construe this request as being
24   limited to the Relevant Period.
25          Subject to and without waiving these objections, Defendants respond as follows:
26   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
27   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
28
                                                       15
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 17 of 56



 1   BTC, or use by or for the benefit of BTC, of the assets of Asset-Backed Securities Index Fund B,
 2   but deny that such transfer or use is a nonexempt prohibited transaction.
 3

 4   REQUEST FOR ADMISSION NO. 208
 5          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 6   received for acting as the lending agent to BlackRock MSCI Canada Small Cap Equity Index
 7   Fund was a direct or indirect transfer of the assets of BlackRock MSCI Canada Small Cap Equity
 8   Index Fund to BTC, where “direct,” “indirect,” and “transfer” have the same meaning as in
 9   ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as
10   on BAIRD 0001617.
11   RESPONSE
12          Defendants incorporate by reference the objections stated above. Defendants further
13   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
14   as vague and ambiguous. Defendants will construe these terms as referring to compensation
15   derived from the share of earnings from securities lending that is retained by BTC as described on
16   BAIRD_0001789, exclusive of cash collateral management fees as described on
17   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
18   of time that extends beyond the Relevant Period. Defendants will construe this request as being
19   limited to the Relevant Period.
20          Subject to and without waiving these objections, Defendants respond as follows:
21   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
22   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
23   BTC, or use by or for the benefit of BTC, of the assets of BlackRock MSCI Canada Small Cap
24   Equity Index Fund, but deny that such transfer or use is a nonexempt prohibited transaction.
25

26   REQUEST FOR ADMISSION NO. 209
27          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
28
                                                       16
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 18 of 56



 1   received for acting as the lending agent to BlackRock MSCI EAFE Small Cap Equity Index Fund
 2   was a direct or indirect transfer of the assets of BlackRock MSCI EAFE Small Cap Equity Index
 3   Fund to BTC, where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA
 4   § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on
 5   BAIRD 0001617.
 6   RESPONSE
 7          Defendants incorporate by reference the objections stated above. Defendants further
 8   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
 9   as vague and ambiguous. Defendants will construe these terms as referring to compensation
10   derived from the share of earnings from securities lending that is retained by BTC as described on
11   BAIRD_0001789, exclusive of cash collateral management fees as described on
12   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
13   of time that extends beyond the Relevant Period. Defendants will construe this request as being
14   limited to the Relevant Period.
15          Subject to and without waiving these objections, Defendants respond as follows:
16   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
17   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
18   BTC, or use by or for the benefit of BTC, of the assets of BlackRock MSCI EAFE Small Cap
19   Equity Index Fund, but deny that such transfer or use is a nonexempt prohibited transaction.
20

21   REQUEST FOR ADMISSION NO. 210
22          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
23   received for acting as the lending agent to BlackRock MSCI U.S. Real Estate Index Fund E was a
24   direct or indirect transfer of the assets of BlackRock MSCI U.S. Real Estate Index Fund E to
25   BTC, where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1),
26   29 U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
27

28
                                                       17
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 19 of 56



 1   RESPONSE
 2          Defendants incorporate by reference the objections stated above. Defendants further

 3   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

 4   as vague and ambiguous. Defendants will construe these terms as referring to compensation

 5   derived from the share of earnings from securities lending that is retained by BTC as described on

 6   BAIRD_0001789, exclusive of cash collateral management fees as described on

 7   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

 8   of time that extends beyond the Relevant Period. Defendants will construe this request as being

 9   limited to the Relevant Period.

10          Subject to and without waiving these objections, Defendants respond as follows:

11   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

12   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

13   BTC, or use by or for the benefit of BTC, of the assets of BlackRock MSCI U.S. Real Estate

14   Index Fund E, but deny that such transfer or use is a nonexempt prohibited transaction.

15

16   REQUEST FOR ADMISSION NO. 211
17          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

18   received for acting as the lending agent to Commodity Index Daily Fund E was a direct or

19   indirect transfer of the assets of Commodity Index Daily Fund E to BTC, where “direct,”

20   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.

21   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

22   RESPONSE
23          Defendants incorporate by reference the objections stated above. Defendants further

24   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

25   as vague and ambiguous. Defendants will construe these terms as referring to compensation

26   derived from the share of earnings from securities lending that is retained by BTC as described on

27   BAIRD_0001789, exclusive of cash collateral management fees as described on

28
                                                       18
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 20 of 56



 1   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 2   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 3   limited to the Relevant Period.
 4          Subject to and without waiving these objections, Defendants respond as follows:
 5   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 6   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 7   BTC, or use by or for the benefit of BTC, of the assets of Commodity Index Daily Fund E, but
 8   deny that such transfer or use is a nonexempt prohibited transaction.
 9

10   REQUEST FOR ADMISSION NO. 212
11          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
12   received for acting as the lending agent to Developed ex-U.S. Real Estate Index Fund was a direct
13   or indirect transfer of the assets of Developed ex-U.S. Real Estate Index Fund to BTC, where
14   “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
15   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
16   RESPONSE
17          Defendants incorporate by reference the objections stated above. Defendants further
18   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
19   as vague and ambiguous. Defendants will construe these terms as referring to compensation
20   derived from the share of earnings from securities lending that is retained by BTC as described on
21   BAIRD_0001789, exclusive of cash collateral management fees as described on
22   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
23   of time that extends beyond the Relevant Period. Defendants will construe this request as being
24   limited to the Relevant Period.
25          Subject to and without waiving these objections, Defendants respond as follows:
26   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
27   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
28
                                                       19
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 21 of 56



 1   BTC, or use by or for the benefit of BTC, of the assets of Developed ex-U.S. Real Estate Index
 2   Fund, but deny that such transfer or use is a nonexempt prohibited transaction.
 3

 4   REQUEST FOR ADMISSION NO. 213
 5          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 6   received for acting as the lending agent to EAFE Equity Index Fund was a direct or indirect
 7   transfer of the assets of EAFE Equity Index Fund to BTC, where “direct,” “indirect,” and
 8   “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where
 9   “lending agent” has the same meaning as on BAIRD 0001617.
10   RESPONSE
11          Defendants incorporate by reference the objections stated above. Defendants further
12   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
13   as vague and ambiguous. Defendants will construe these terms as referring to compensation
14   derived from the share of earnings from securities lending that is retained by BTC as described on
15   BAIRD_0001789, exclusive of cash collateral management fees as described on
16   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
17   of time that extends beyond the Relevant Period. Defendants will construe this request as being
18   limited to the Relevant Period.
19          Subject to and without waiving these objections, Defendants respond as follows:
20   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
21   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
22   BTC, or use by or for the benefit of BTC, of the assets of EAFE Equity Index Fund, but deny that
23   such transfer or use is a nonexempt prohibited transaction.
24

25   REQUEST FOR ADMISSION NO. 214
26          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
27   received for acting as the lending agent to EAFE Equity Index Fund F was a direct or indirect
28
                                                       20
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 22 of 56



 1   transfer of the assets of EAFE Equity Index Fund F to BTC, where “direct,” “indirect,” and
 2   “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where
 3   “lending agent” has the same meaning as on BAIRD 0001617.
 4   RESPONSE
 5          Defendants incorporate by reference the objections stated above. Defendants further
 6   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
 7   as vague and ambiguous. Defendants will construe these terms as referring to compensation
 8   derived from the share of earnings from securities lending that is retained by BTC as described on
 9   BAIRD_0001789, exclusive of cash collateral management fees as described on
10   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
11   of time that extends beyond the Relevant Period. Defendants will construe this request as being
12   limited to the Relevant Period.
13          Subject to and without waiving these objections, Defendants respond as follows:
14   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
15   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
16   BTC, or use by or for the benefit of BTC, of the assets of EAFE Equity Index Fund F, but deny
17   that such transfer or use is a nonexempt prohibited transaction.
18

19   REQUEST FOR ADMISSION NO. 215
20          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
21   received for acting as the lending agent to Emerging Markets Equity Index Master Fund was a
22   direct or indirect transfer of the assets of Emerging Markets Equity Index Master Fund to BTC,
23   where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29
24   U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
25   RESPONSE
26          Defendants incorporate by reference the objections stated above. Defendants further
27   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
28
                                                       21
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 23 of 56



 1   as vague and ambiguous. Defendants will construe these terms as referring to compensation
 2   derived from the share of earnings from securities lending that is retained by BTC as described on
 3   BAIRD_0001789, exclusive of cash collateral management fees as described on
 4   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 5   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 6   limited to the Relevant Period.
 7          Subject to and without waiving these objections, Defendants respond as follows:
 8   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 9   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
10   BTC, or use by or for the benefit of BTC, of the assets of Emerging Markets Equity Index Master
11   Fund, but deny that such transfer or use is a nonexempt prohibited transaction.
12

13   REQUEST FOR ADMISSION NO. 216
14          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
15   received for acting as the lending agent to Equity Index Fund was a direct or indirect transfer of
16   the assets of Equity Index Fund to BTC, where “direct,” “indirect,” and “transfer” have the same
17   meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where “lending agent” has the
18   same meaning as on BAIRD 0001617.
19   RESPONSE
20          Defendants incorporate by reference the objections stated above. Defendants further
21   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
22   as vague and ambiguous. Defendants will construe these terms as referring to compensation
23   derived from the share of earnings from securities lending that is retained by BTC as described on
24   BAIRD_0001789, exclusive of cash collateral management fees as described on
25   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
26   of time that extends beyond the Relevant Period. Defendants will construe this request as being
27   limited to the Relevant Period.
28
                                                       22
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 24 of 56



 1          Subject to and without waiving these objections, Defendants respond as follows:
 2   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 3   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 4   BTC, or use by or for the benefit of BTC, of the assets of Equity Index Fund, but deny that such
 5   transfer or use is a nonexempt prohibited transaction.
 6

 7   REQUEST FOR ADMISSION NO. 217
 8          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 9   received for acting as the lending agent to Extended Equity Market Fund was a direct or indirect
10   transfer of the assets of Extended Equity Market Fund to BTC, where “direct,” “indirect,” and
11   “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where
12   “lending agent” has the same meaning as on BAIRD 0001617.
13   RESPONSE
14          Defendants incorporate by reference the objections stated above. Defendants further
15   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
16   as vague and ambiguous. Defendants will construe these terms as referring to compensation
17   derived from the share of earnings from securities lending that is retained by BTC as described on
18   BAIRD_0001789, exclusive of cash collateral management fees as described on
19   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
20   of time that extends beyond the Relevant Period. Defendants will construe this request as being
21   limited to the Relevant Period.
22          Subject to and without waiving these objections, Defendants respond as follows:
23   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
24   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
25   BTC, or use by or for the benefit of BTC, of the assets of Extended Equity Market Fund, but deny
26   that such transfer or use is a nonexempt prohibited transaction.
27

28
                                                       23
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 25 of 56



 1   REQUEST FOR ADMISSION NO. 218
 2          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

 3   received for acting as the lending agent to Intermediate Term Credit Bond Index Fund was a

 4   direct or indirect transfer of the assets of Intermediate Term Credit Bond Index Fund to BTC,

 5   where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29

 6   U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

 7   RESPONSE
 8          Defendants incorporate by reference the objections stated above. Defendants further

 9   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

10   as vague and ambiguous. Defendants will construe these terms as referring to compensation

11   derived from the share of earnings from securities lending that is retained by BTC as described on

12   BAIRD_0001789, exclusive of cash collateral management fees as described on

13   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

14   of time that extends beyond the Relevant Period. Defendants will construe this request as being

15   limited to the Relevant Period.

16          Subject to and without waiving these objections, Defendants respond as follows:

17   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

18   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

19   BTC, or use by or for the benefit of BTC, of the assets of Intermediate Term Credit Bond Index

20   Fund, but deny that such transfer or use is a nonexempt prohibited transaction.

21

22   REQUEST FOR ADMISSION NO. 219
23          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

24   received for acting as the lending agent to Intermediate Term Government Bond Index Fund was

25   a direct or indirect transfer of the assets of Intermediate Term Government Bond Index Fund to

26   BTC, where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1),

27   29 U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

28
                                                       24
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 26 of 56



 1   RESPONSE
 2          Defendants incorporate by reference the objections stated above. Defendants further

 3   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

 4   as vague and ambiguous. Defendants will construe these terms as referring to compensation

 5   derived from the share of earnings from securities lending that is retained by BTC as described on

 6   BAIRD_0001789, exclusive of cash collateral management fees as described on

 7   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

 8   of time that extends beyond the Relevant Period. Defendants will construe this request as being

 9   limited to the Relevant Period.

10          Subject to and without waiving these objections, Defendants respond as follows:

11   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

12   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

13   BTC, or use by or for the benefit of BTC, of the assets of Intermediate Term Government Bond

14   Index Fund, but deny that such transfer or use is a nonexempt prohibited transaction.

15

16   REQUEST FOR ADMISSION NO. 220
17          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

18   received for acting as the lending agent to Long Term Credit Bond Index Fund was a direct or

19   indirect transfer of the assets of Long Term Credit Bond Index Fund to BTC, where “direct,”

20   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.

21   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

22   RESPONSE
23          Defendants incorporate by reference the objections stated above. Defendants further

24   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

25   as vague and ambiguous. Defendants will construe these terms as referring to compensation

26   derived from the share of earnings from securities lending that is retained by BTC as described on

27   BAIRD_0001789, exclusive of cash collateral management fees as described on

28
                                                       25
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 27 of 56



 1   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 2   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 3   limited to the Relevant Period.
 4          Subject to and without waiving these objections, Defendants respond as follows:
 5   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 6   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 7   BTC, or use by or for the benefit of BTC, of the assets of Long Term Credit Bond Index Fund,
 8   but deny that such transfer or use is a nonexempt prohibited transaction.
 9

10   REQUEST FOR ADMISSION NO. 221
11          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
12   received for acting as the lending agent to Long Term Government Bond Index Fund was a direct
13   or indirect transfer of the assets of Long Term Government Bond Index Fund to BTC, where
14   “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
15   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
16   RESPONSE
17          Defendants incorporate by reference the objections stated above. Defendants further
18   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
19   as vague and ambiguous. Defendants will construe these terms as referring to compensation
20   derived from the share of earnings from securities lending that is retained by BTC as described on
21   BAIRD_0001789, exclusive of cash collateral management fees as described on
22   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
23   of time that extends beyond the Relevant Period. Defendants will construe this request as being
24   limited to the Relevant Period.
25          Subject to and without waiving these objections, Defendants respond as follows:
26   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
27   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
28
                                                       26
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 28 of 56



 1   BTC, or use by or for the benefit of BTC, of the assets of Long Term Government Bond Index
 2   Fund, but deny that such transfer or use is a nonexempt prohibited transaction.
 3

 4   REQUEST FOR ADMISSION NO. 222
 5          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 6   received for acting as the lending agent to Mortgage-Backed Securities Index Fund was a direct
 7   or indirect transfer of the assets of Mortgage-Backed Securities Index Fund to BTC, where
 8   “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
 9   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
10   RESPONSE
11          Defendants incorporate by reference the objections stated above. Defendants further
12   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
13   as vague and ambiguous. Defendants will construe these terms as referring to compensation
14   derived from the share of earnings from securities lending that is retained by BTC as described on
15   BAIRD_0001789, exclusive of cash collateral management fees as described on
16   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
17   of time that extends beyond the Relevant Period. Defendants will construe this request as being
18   limited to the Relevant Period.
19          Subject to and without waiving these objections, Defendants respond as follows:
20   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
21   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
22   BTC, or use by or for the benefit of BTC, of the assets of Mortgage-Backed Securities Index
23   Fund, but deny that such transfer or use is a nonexempt prohibited transaction.
24

25   REQUEST FOR ADMISSION NO. 223
26          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
27   received for acting as the lending agent to MSCI Equity Index Fund-Canada was a direct or
28
                                                       27
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 29 of 56



 1   indirect transfer of the assets of MSCI Equity Index Fund-Canada to BTC, where “direct,”
 2   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
 3   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
 4   RESPONSE
 5          Defendants incorporate by reference the objections stated above. Defendants further
 6   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
 7   as vague and ambiguous. Defendants will construe these terms as referring to compensation
 8   derived from the share of earnings from securities lending that is retained by BTC as described on
 9   BAIRD_0001789, exclusive of cash collateral management fees as described on
10   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
11   of time that extends beyond the Relevant Period. Defendants will construe this request as being
12   limited to the Relevant Period.
13          Subject to and without waiving these objections, Defendants respond as follows:
14   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
15   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
16   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund-Canada, but
17   deny that such transfer or use is a nonexempt prohibited transaction.
18

19   REQUEST FOR ADMISSION NO. 224
20          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
21   received for acting as the lending agent to MSCI Equity Index Fund-Mexico was a direct or
22   indirect transfer of the assets of MSCI Equity Index Fund-Mexico to BTC, where “direct,”
23   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
24   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
25   RESPONSE
26          Defendants incorporate by reference the objections stated above. Defendants further
27   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
28
                                                       28
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 30 of 56



 1   as vague and ambiguous. Defendants will construe these terms as referring to compensation
 2   derived from the share of earnings from securities lending that is retained by BTC as described on
 3   BAIRD_0001789, exclusive of cash collateral management fees as described on
 4   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 5   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 6   limited to the Relevant Period.
 7          Subject to and without waiving these objections, Defendants respond as follows:
 8   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 9   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
10   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund-Mexico, but
11   deny that such transfer or use is a nonexempt prohibited transaction.
12

13   REQUEST FOR ADMISSION NO. 225
14          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
15   received for acting as the lending agent to MSCI Equity Index Fund-Philippines was a direct or
16   indirect transfer of the assets of MSCI Equity Index Fund-Philippines to BTC, where “direct,”
17   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
18   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
19   RESPONSE
20          Defendants incorporate by reference the objections stated above. Defendants further
21   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
22   as vague and ambiguous. Defendants will construe these terms as referring to compensation
23   derived from the share of earnings from securities lending that is retained by BTC as described on
24   BAIRD_0001789, exclusive of cash collateral management fees as described on
25   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
26   of time that extends beyond the Relevant Period. Defendants will construe this request as being
27   limited to the Relevant Period.
28
                                                       29
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 31 of 56



 1          Subject to and without waiving these objections, Defendants respond as follows:
 2   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 3   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 4   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund-Philippines,
 5   but deny that such transfer or use is a nonexempt prohibited transaction.
 6

 7   REQUEST FOR ADMISSION NO. 226
 8          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 9   received for acting as the lending agent to MSCI Equity Index Fund-Turkey was a direct or
10   indirect transfer of the assets of MSCI Equity Index Fund-Turkey to BTC, where “direct,”
11   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
12   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
13   RESPONSE
14          Defendants incorporate by reference the objections stated above. Defendants further
15   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
16   as vague and ambiguous. Defendants will construe these terms as referring to compensation
17   derived from the share of earnings from securities lending that is retained by BTC as described on
18   BAIRD_0001789, exclusive of cash collateral management fees as described on
19   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
20   of time that extends beyond the Relevant Period. Defendants will construe this request as being
21   limited to the Relevant Period.
22          Subject to and without waiving these objections, Defendants respond as follows:
23   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
24   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
25   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund-Turkey, but
26   deny that such transfer or use is a nonexempt prohibited transaction.
27

28
                                                       30
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 32 of 56



 1   REQUEST FOR ADMISSION NO. 227
 2          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

 3   received for acting as the lending agent to Russell 1000 Index Fund was a direct or indirect

 4   transfer of the assets of Russell 1000 Index Fund to BTC, where “direct,” “indirect,” and

 5   “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where

 6   “lending agent” has the same meaning as on BAIRD 0001617.

 7   RESPONSE
 8          Defendants incorporate by reference the objections stated above. Defendants further

 9   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

10   as vague and ambiguous. Defendants will construe these terms as referring to compensation

11   derived from the share of earnings from securities lending that is retained by BTC as described on

12   BAIRD_0001789, exclusive of cash collateral management fees as described on

13   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

14   of time that extends beyond the Relevant Period. Defendants will construe this request as being

15   limited to the Relevant Period.

16          Subject to and without waiving these objections, Defendants respond as follows:

17   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

18   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

19   BTC, or use by or for the benefit of BTC, of the assets of Russell 1000 Index Fund, but deny that

20   such transfer or use is a nonexempt prohibited transaction.

21

22   REQUEST FOR ADMISSION NO. 228
23          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

24   received for acting as the lending agent to Russell 2000 Index Fund was a direct or indirect

25   transfer of the assets of Russell 2000 Index Fund to BTC, where “direct,” “indirect,” and

26   “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where

27   “lending agent” has the same meaning as on BAIRD 0001617.

28
                                                       31
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 33 of 56



 1   RESPONSE
 2          Defendants incorporate by reference the objections stated above. Defendants further

 3   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

 4   as vague and ambiguous. Defendants will construe these terms as referring to compensation

 5   derived from the share of earnings from securities lending that is retained by BTC as described on

 6   BAIRD_0001789, exclusive of cash collateral management fees as described on

 7   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

 8   of time that extends beyond the Relevant Period. Defendants will construe this request as being

 9   limited to the Relevant Period.

10          Subject to and without waiving these objections, Defendants respond as follows:

11   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

12   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

13   BTC, or use by or for the benefit of BTC, of the assets of Russell 2000 Index Fund, but deny that

14   such transfer or use is a nonexempt prohibited transaction.

15

16   REQUEST FOR ADMISSION NO. 229
17          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

18   received for acting as the lending agent to U.S. Treasury Inflation Protected Securities Fund E

19   was a direct or indirect transfer of the assets of U.S. Treasury Inflation Protected Securities Fund

20   E to BTC, where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA

21   § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on

22   BAIRD 0001617.

23   RESPONSE
24          Defendants incorporate by reference the objections stated above. Defendants further

25   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

26   as vague and ambiguous. Defendants will construe these terms as referring to compensation

27   derived from the share of earnings from securities lending that is retained by BTC as described on

28
                                                       32
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 34 of 56



 1   BAIRD_0001789, exclusive of cash collateral management fees as described on
 2   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 3   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 4   limited to the Relevant Period.
 5          Subject to and without waiving these objections, Defendants respond as follows:
 6   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 7   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 8   BTC, or use by or for the benefit of BTC, of the assets of U.S. Treasury Inflation Protected
 9   Securities Fund E, but deny that such transfer or use is a nonexempt prohibited transaction.
10

11   REQUEST FOR ADMISSION NO. 230
12          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
13   received for acting as the lending agent to BlackRock MSCI Equity Index Fund B-Morocco was a
14   direct or indirect transfer of the assets of BlackRock MSCI Equity Index Fund B-Morocco to
15   BTC, where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1),
16   29 U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
17   RESPONSE
18          Defendants incorporate by reference the objections stated above. Defendants further
19   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
20   as vague and ambiguous. Defendants will construe these terms as referring to compensation
21   derived from the share of earnings from securities lending that is retained by BTC as described on
22   BAIRD_0001789, exclusive of cash collateral management fees as described on
23   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
24   of time that extends beyond the Relevant Period. Defendants will construe this request as being
25   limited to the Relevant Period.
26          Subject to and without waiving these objections, Defendants respond as follows:
27   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
28
                                                       33
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 35 of 56



 1   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 2   BTC, or use by or for the benefit of BTC, of the assets of BlackRock MSCI Equity Index Fund B-
 3   Morocco, but deny that such transfer or use is a nonexempt prohibited transaction.
 4

 5   REQUEST FOR ADMISSION NO. 231
 6          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 7   received for acting as the lending agent to Commercial Mortgage-Backed Securities Index Fund
 8   B was a direct or indirect transfer of the assets of Commercial Mortgage-Backed Securities Index
 9   Fund B to BTC, where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA
10   § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on
11   BAIRD 0001617.
12   RESPONSE
13          Defendants incorporate by reference the objections stated above. Defendants further
14   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
15   as vague and ambiguous. Defendants will construe these terms as referring to compensation
16   derived from the share of earnings from securities lending that is retained by BTC as described on
17   BAIRD_0001789, exclusive of cash collateral management fees as described on
18   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
19   of time that extends beyond the Relevant Period. Defendants will construe this request as being
20   limited to the Relevant Period.
21          Subject to and without waiving these objections, Defendants respond as follows:
22   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
23   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
24   BTC, or use by or for the benefit of BTC, of the assets of Commercial Mortgage-Backed
25   Securities Index Fund B, but deny that such transfer or use is a nonexempt prohibited transaction.
26

27

28
                                                       34
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 36 of 56



 1   REQUEST FOR ADMISSION NO. 232
 2          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

 3   received for acting as the lending agent to MSCI Equity Index Fund B-Brazil was a direct or

 4   indirect transfer of the assets of MSCI Equity Index Fund B-Brazil to BTC, where “direct,”

 5   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.

 6   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

 7   RESPONSE
 8          Defendants incorporate by reference the objections stated above. Defendants further

 9   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

10   as vague and ambiguous. Defendants will construe these terms as referring to compensation

11   derived from the share of earnings from securities lending that is retained by BTC as described on

12   BAIRD_0001789, exclusive of cash collateral management fees as described on

13   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

14   of time that extends beyond the Relevant Period. Defendants will construe this request as being

15   limited to the Relevant Period.

16          Subject to and without waiving these objections, Defendants respond as follows:

17   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

18   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

19   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Brazil, but

20   deny that such transfer or use is a nonexempt prohibited transaction.

21

22   REQUEST FOR ADMISSION NO. 233
23          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

24   received for acting as the lending agent to MSCI Equity Index Fund B-Chile was a direct or

25   indirect transfer of the assets of MSCI Equity Index Fund B-Chile to BTC, where “direct,”

26   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.

27   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

28
                                                       35
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 37 of 56



 1   RESPONSE
 2          Defendants incorporate by reference the objections stated above. Defendants further

 3   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

 4   as vague and ambiguous. Defendants will construe these terms as referring to compensation

 5   derived from the share of earnings from securities lending that is retained by BTC as described on

 6   BAIRD_0001789, exclusive of cash collateral management fees as described on

 7   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

 8   of time that extends beyond the Relevant Period. Defendants will construe this request as being

 9   limited to the Relevant Period.

10          Subject to and without waiving these objections, Defendants respond as follows:

11   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

12   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

13   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Chile, but

14   deny that such transfer or use is a nonexempt prohibited transaction.

15

16   REQUEST FOR ADMISSION NO. 234
17          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

18   received for acting as the lending agent to MSCI Equity Index Fund B-China was a direct or

19   indirect transfer of the assets of MSCI Equity Index Fund B-China to BTC, where “direct,”

20   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.

21   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

22   RESPONSE
23          Defendants incorporate by reference the objections stated above. Defendants further

24   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

25   as vague and ambiguous. Defendants will construe these terms as referring to compensation

26   derived from the share of earnings from securities lending that is retained by BTC as described on

27   BAIRD_0001789, exclusive of cash collateral management fees as described on

28
                                                       36
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 38 of 56



 1   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 2   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 3   limited to the Relevant Period.
 4          Subject to and without waiving these objections, Defendants respond as follows:
 5   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 6   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 7   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-China, but
 8   deny that such transfer or use is a nonexempt prohibited transaction.
 9

10   REQUEST FOR ADMISSION NO. 235
11          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
12   received for acting as the lending agent to MSCI Equity Index Fund B-Colombia was a direct or
13   indirect transfer of the assets of MSCI Equity Index Fund B-Colombia to BTC, where “direct,”
14   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
15   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
16   RESPONSE
17          Defendants incorporate by reference the objections stated above. Defendants further
18   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
19   as vague and ambiguous. Defendants will construe these terms as referring to compensation
20   derived from the share of earnings from securities lending that is retained by BTC as described on
21   BAIRD_0001789, exclusive of cash collateral management fees as described on
22   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
23   of time that extends beyond the Relevant Period. Defendants will construe this request as being
24   limited to the Relevant Period.
25          Subject to and without waiving these objections, Defendants respond as follows:
26   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
27   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
28
                                                       37
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 39 of 56



 1   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Colombia,
 2   but deny that such transfer or use is a nonexempt prohibited transaction.
 3

 4   REQUEST FOR ADMISSION NO. 236
 5          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 6   received for acting as the lending agent to MSCI Equity Index Fund B-Czech Republic was a
 7   direct or indirect transfer of the assets of MSCI Equity Index Fund B-Czech Republic to BTC,
 8   where “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29
 9   U.S.C. § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
10   RESPONSE
11          Defendants incorporate by reference the objections stated above. Defendants further
12   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
13   as vague and ambiguous. Defendants will construe these terms as referring to compensation
14   derived from the share of earnings from securities lending that is retained by BTC as described on
15   BAIRD_0001789, exclusive of cash collateral management fees as described on
16   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
17   of time that extends beyond the Relevant Period. Defendants will construe this request as being
18   limited to the Relevant Period.
19          Subject to and without waiving these objections, Defendants respond as follows:
20   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
21   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
22   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Czech
23   Republic, but deny that such transfer or use is a nonexempt prohibited transaction.
24

25   REQUEST FOR ADMISSION NO. 237
26          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
27   received for acting as the lending agent to MSCI Equity Index Fund B-Egypt was a direct or
28
                                                       38
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 40 of 56



 1   indirect transfer of the assets of MSCI Equity Index Fund B-Egypt to BTC, where “direct,”
 2   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
 3   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
 4   RESPONSE
 5          Defendants incorporate by reference the objections stated above. Defendants further
 6   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
 7   as vague and ambiguous. Defendants will construe these terms as referring to compensation
 8   derived from the share of earnings from securities lending that is retained by BTC as described on
 9   BAIRD_0001789, exclusive of cash collateral management fees as described on
10   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
11   of time that extends beyond the Relevant Period. Defendants will construe this request as being
12   limited to the Relevant Period.
13          Subject to and without waiving these objections, Defendants respond as follows:
14   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
15   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
16   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Egypt, but
17   deny that such transfer or use is a nonexempt prohibited transaction.
18

19   REQUEST FOR ADMISSION NO. 238
20          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
21   received for acting as the lending agent to MSCI Equity Index Fund B-Hungary was a direct or
22   indirect transfer of the assets of MSCI Equity Index Fund B-Hungary to BTC, where “direct,”
23   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
24   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
25   RESPONSE
26          Defendants incorporate by reference the objections stated above. Defendants further
27   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
28
                                                       39
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 41 of 56



 1   as vague and ambiguous. Defendants will construe these terms as referring to compensation
 2   derived from the share of earnings from securities lending that is retained by BTC as described on
 3   BAIRD_0001789, exclusive of cash collateral management fees as described on
 4   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 5   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 6   limited to the Relevant Period.
 7          Subject to and without waiving these objections, Defendants respond as follows:
 8   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 9   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
10   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Hungary,
11   but deny that such transfer or use is a nonexempt prohibited transaction.
12

13   REQUEST FOR ADMISSION NO. 239
14          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
15   received for acting as the lending agent to MSCI Equity Index Fund B-India was a direct or
16   indirect transfer of the assets of MSCI Equity Index Fund B-India to BTC, where “direct,”
17   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
18   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
19   RESPONSE
20          Defendants incorporate by reference the objections stated above. Defendants further
21   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
22   as vague and ambiguous. Defendants will construe these terms as referring to compensation
23   derived from the share of earnings from securities lending that is retained by BTC as described on
24   BAIRD_0001789, exclusive of cash collateral management fees as described on
25   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
26   of time that extends beyond the Relevant Period. Defendants will construe this request as being
27   limited to the Relevant Period.
28
                                                       40
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 42 of 56



 1          Subject to and without waiving these objections, Defendants respond as follows:
 2   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 3   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 4   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-India, but
 5   deny that such transfer or use is a nonexempt prohibited transaction.
 6

 7   REQUEST FOR ADMISSION NO. 240
 8          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 9   received for acting as the lending agent to MSCI Equity Index Fund B-Indonesia was a direct or
10   indirect transfer of the assets of MSCI Equity Index Fund B-Indonesia to BTC, where “direct,”
11   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
12   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
13   RESPONSE
14          Defendants incorporate by reference the objections stated above. Defendants further
15   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
16   as vague and ambiguous. Defendants will construe these terms as referring to compensation
17   derived from the share of earnings from securities lending that is retained by BTC as described on
18   BAIRD_0001789, exclusive of cash collateral management fees as described on
19   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
20   of time that extends beyond the Relevant Period. Defendants will construe this request as being
21   limited to the Relevant Period.
22          Subject to and without waiving these objections, Defendants respond as follows:
23   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
24   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
25   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Indonesia,
26   but deny that such transfer or use is a nonexempt prohibited transaction.
27

28
                                                       41
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 43 of 56



 1   REQUEST FOR ADMISSION NO. 241
 2          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

 3   received for acting as the lending agent to MSCI Equity Index Fund B-Malaysia was a direct or

 4   indirect transfer of the assets of MSCI Equity Index Fund B-Malaysia to BTC, where “direct,”

 5   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.

 6   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

 7   RESPONSE
 8          Defendants incorporate by reference the objections stated above. Defendants further

 9   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

10   as vague and ambiguous. Defendants will construe these terms as referring to compensation

11   derived from the share of earnings from securities lending that is retained by BTC as described on

12   BAIRD_0001789, exclusive of cash collateral management fees as described on

13   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

14   of time that extends beyond the Relevant Period. Defendants will construe this request as being

15   limited to the Relevant Period.

16          Subject to and without waiving these objections, Defendants respond as follows:

17   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

18   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

19   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Malaysia,

20   but deny that such transfer or use is a nonexempt prohibited transaction.

21

22   REQUEST FOR ADMISSION NO. 242
23          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

24   received for acting as the lending agent to MSCI Equity Index Fund B-Peru was a direct or

25   indirect transfer of the assets of MSCI Equity Index Fund B-Peru to BTC, where “direct,”

26   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.

27   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

28
                                                       42
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 44 of 56



 1   RESPONSE
 2          Defendants incorporate by reference the objections stated above. Defendants further

 3   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

 4   as vague and ambiguous. Defendants will construe these terms as referring to compensation

 5   derived from the share of earnings from securities lending that is retained by BTC as described on

 6   BAIRD_0001789, exclusive of cash collateral management fees as described on

 7   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period

 8   of time that extends beyond the Relevant Period. Defendants will construe this request as being

 9   limited to the Relevant Period.

10          Subject to and without waiving these objections, Defendants respond as follows:

11   Defendants admit that the share of earnings from securities lending retained by BTC, as defined

12   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to

13   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Peru, but

14   deny that such transfer or use is a nonexempt prohibited transaction.

15

16   REQUEST FOR ADMISSION NO. 243
17          Admit that from January 1, 2011 to the present, each payment of compensation that BTC

18   received for acting as the lending agent to MSCI Equity Index Fund B-Poland was a direct or

19   indirect transfer of the assets of MSCI Equity Index Fund B-Poland to BTC, where “direct,”

20   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.

21   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.

22   RESPONSE
23          Defendants incorporate by reference the objections stated above. Defendants further

24   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”

25   as vague and ambiguous. Defendants will construe these terms as referring to compensation

26   derived from the share of earnings from securities lending that is retained by BTC as described on

27   BAIRD_0001789, exclusive of cash collateral management fees as described on

28
                                                       43
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 45 of 56



 1   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 2   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 3   limited to the Relevant Period.
 4          Subject to and without waiving these objections, Defendants respond as follows:
 5   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 6   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 7   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Poland, but
 8   deny that such transfer or use is a nonexempt prohibited transaction.
 9

10   REQUEST FOR ADMISSION NO. 244
11          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
12   received for acting as the lending agent to MSCI Equity Index Fund B-Russia was a direct or
13   indirect transfer of the assets of MSCI Equity Index Fund B-Russia to BTC, where “direct,”
14   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
15   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
16   RESPONSE
17          Defendants incorporate by reference the objections stated above. Defendants further
18   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
19   as vague and ambiguous. Defendants will construe these terms as referring to compensation
20   derived from the share of earnings from securities lending that is retained by BTC as described on
21   BAIRD_0001789, exclusive of cash collateral management fees as described on
22   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
23   of time that extends beyond the Relevant Period. Defendants will construe this request as being
24   limited to the Relevant Period.
25          Subject to and without waiving these objections, Defendants respond as follows:
26   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
27   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
28
                                                       44
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 46 of 56



 1   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Russia, but
 2   deny that such transfer or use is a nonexempt prohibited transaction.
 3

 4   REQUEST FOR ADMISSION NO. 245
 5          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
 6   received for acting as the lending agent to MSCI Equity Index Fund B-S. Korea was a direct or
 7   indirect transfer of the assets of MSCI Equity Index Fund B-S. Korea to BTC, where “direct,”
 8   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
 9   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
10   RESPONSE
11          Defendants incorporate by reference the objections stated above. Defendants further
12   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
13   as vague and ambiguous. Defendants will construe these terms as referring to compensation
14   derived from the share of earnings from securities lending that is retained by BTC as described on
15   BAIRD_0001789, exclusive of cash collateral management fees as described on
16   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
17   of time that extends beyond the Relevant Period. Defendants will construe this request as being
18   limited to the Relevant Period.
19          Subject to and without waiving these objections, Defendants respond as follows:
20   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
21   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
22   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-S, but deny
23   that such transfer or use is a nonexempt prohibited transaction.
24

25   REQUEST FOR ADMISSION NO. 246
26          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
27   received for acting as the lending agent to MSCI Equity Index Fund B-South Africa was a direct
28
                                                       45
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 47 of 56



 1   or indirect transfer of the assets of MSCI Equity Index Fund B-South Africa to BTC, where
 2   “direct,” “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
 3   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
 4   RESPONSE
 5          Defendants incorporate by reference the objections stated above. Defendants further
 6   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
 7   as vague and ambiguous. Defendants will construe these terms as referring to compensation
 8   derived from the share of earnings from securities lending that is retained by BTC as described on
 9   BAIRD_0001789, exclusive of cash collateral management fees as described on
10   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
11   of time that extends beyond the Relevant Period. Defendants will construe this request as being
12   limited to the Relevant Period.
13          Subject to and without waiving these objections, Defendants respond as follows:
14   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
15   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
16   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-South
17   Africa, but deny that such transfer or use is a nonexempt prohibited transaction.
18

19   REQUEST FOR ADMISSION NO. 247
20          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
21   received for acting as the lending agent to MSCI Equity Index Fund B-Taiwan was a direct or
22   indirect transfer of the assets of MSCI Equity Index Fund B-Taiwan to BTC, where “direct,”
23   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
24   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
25   RESPONSE
26          Defendants incorporate by reference the objections stated above. Defendants further
27   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
28
                                                       46
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 48 of 56



 1   as vague and ambiguous. Defendants will construe these terms as referring to compensation
 2   derived from the share of earnings from securities lending that is retained by BTC as described on
 3   BAIRD_0001789, exclusive of cash collateral management fees as described on
 4   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
 5   of time that extends beyond the Relevant Period. Defendants will construe this request as being
 6   limited to the Relevant Period.
 7          Subject to and without waiving these objections, Defendants respond as follows:
 8   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 9   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
10   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Taiwan,
11   but deny that such transfer or use is a nonexempt prohibited transaction.
12

13   REQUEST FOR ADMISSION NO. 248
14          Admit that from January 1, 2011 to the present, each payment of compensation that BTC
15   received for acting as the lending agent to MSCI Equity Index Fund B-Thailand was a direct or
16   indirect transfer of the assets of MSCI Equity Index Fund B-Thailand to BTC, where “direct,”
17   “indirect,” and “transfer” have the same meaning as in ERISA § 406(a)(1), 29 U.S.C.
18   § 1106(a)(1) and where “lending agent” has the same meaning as on BAIRD 0001617.
19   RESPONSE
20          Defendants incorporate by reference the objections stated above. Defendants further
21   object to undefined terms “payment” and “compensation” for BTC’s “acting as the lending agent”
22   as vague and ambiguous. Defendants will construe these terms as referring to compensation
23   derived from the share of earnings from securities lending that is retained by BTC as described on
24   BAIRD_0001789, exclusive of cash collateral management fees as described on
25   BAIRD_0001772. Defendants further object to this request to the extent it encompasses a period
26   of time that extends beyond the Relevant Period. Defendants will construe this request as being
27   limited to the Relevant Period.
28
                                                       47
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 49 of 56



 1          Subject to and without waiving these objections, Defendants respond as follows:
 2   Defendants admit that the share of earnings from securities lending retained by BTC, as defined
 3   in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to
 4   BTC, or use by or for the benefit of BTC, of the assets of MSCI Equity Index Fund B-Thailand,
 5   but deny that such transfer or use is a nonexempt prohibited transaction.
 6

 7   REQUEST FOR ADMISSION NO. 249
 8          Admit that from January 1, 2011 to the present, each payment of cash collateral
 9   management fees to BTC for management of the Cash Equivalent Fund II was a direct or indirect
10   transfer of the assets of Cash Equivalent Fund II to BTC, where “direct,” “indirect,” and
11   “transfer” has the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where
12   “cash collateral management fees” has the same meaning as BAIRD 0001617 and “management”
13   has the same meaning as on BAIRD 0001606 (“BTC, as trustee, has exclusive authority over
14   management of the Funds.”).
15   RESPONSE
16          Defendants incorporate by reference the objections stated above. Defendants further
17   object to this interrogatory on the grounds that the undefined term “payment” and the defined
18   terms “cash collateral management fees” and “management” are ambiguous in this context.
19   Defendants will construe this request as referring to fees paid to BTC out of the assets of a cash
20   collateral fund used in connection with securities lending, as described on BAIRD_0001617.
21   Defendants further object to this request to the extent it encompasses a period of time that extends
22   beyond the Relevant Period. Defendants will construe this request as being limited to the
23   Relevant Period.
24          Subject to and without waiving these objections, Defendants respond as follows:
25   Defendants admit that the fees paid to BTC out of the assets of Cash Equivalent Fund II, as
26   defined in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect
27   transfer to BTC, or use by or for the benefit of BTC, of the assets of Cash Equivalent Fund II, but
28
                                                       48
                                                              DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                             CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 50 of 56



 1   deny that such transfer or use is a nonexempt prohibited transaction.
 2

 3   REQUEST FOR ADMISSION NO. 250
 4          Admit that from January 1, 2011 to the present, each payment of cash collateral
 5   management fees to BTC for management of the Cash Equivalent Fund B was a direct or indirect
 6   transfer of the assets of Cash Equivalent Fund B to BTC, where “direct,” “indirect,” and
 7   “transfer” has the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where
 8   “cash collateral management fees” has the same meaning as BAIRD 0001617 and “management”
 9   has the same meaning as on BAIRD 0001606 (“BTC, as trustee, has exclusive authority over
10   management of the Funds.”).
11   RESPONSE
12          Defendants incorporate by reference the objections stated above. Defendants further
13   object to this interrogatory on the grounds that the undefined term “payment” and the defined
14   terms “cash collateral management fees” and “management” are ambiguous in this context.
15   Defendants will construe this request as referring to fees paid to BTC out of the assets of a cash
16   collateral fund used in connection with securities lending, as described on BAIRD_0001617.
17   Defendants further object to this request to the extent it encompasses a period of time that extends
18   beyond the Relevant Period. Defendants will construe this request as being limited to the
19   Relevant Period.
20          Subject to and without waiving these objections, Defendants respond as follows:
21   Defendants admit that the fees paid to BTC out of the assets of Cash Equivalent Fund B, as
22   defined in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect
23   transfer to BTC, or use by or for the benefit of BTC, of the assets of Cash Equivalent Fund B, but
24   deny that such transfer or use is a nonexempt prohibited transaction.
25

26   REQUEST FOR ADMISSION NO. 251
27          Admit that from January 1, 2011 to the present, each payment of cash collateral
28
                                                      49
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 51 of 56



 1   management fees to BTC for management of the Euro Cash Collateral Fund was a direct or
 2   indirect transfer of the assets of Euro Cash Collateral Fund to BTC, where “direct,” “indirect,”
 3   and “transfer” has the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where
 4   “cash collateral management fees” has the same meaning as BAIRD 0001617 and “management”
 5   has the same meaning as on BAIRD 0001606 (“BTC, as trustee, has exclusive authority over
 6   management of the Funds.”).
 7   RESPONSE
 8          Defendants incorporate by reference the objections stated above. Defendants further
 9   object to this interrogatory on the grounds that the undefined term “payment” and the defined
10   terms “cash collateral management fees” and “management” are ambiguous in this context.
11   Defendants will construe this request as referring to fees paid to BTC out of the assets of a cash
12   collateral fund used in connection with securities lending, as described on BAIRD_0001617.
13   Defendants further object to this request to the extent it encompasses a period of time that extends
14   beyond the Relevant Period. Defendants will construe this request as being limited to the
15   Relevant Period.
16          Subject to and without waiving these objections, Defendants respond as follows:
17   Defendants admit that the fees paid to BTC out of the assets of Euro Cash Collateral Fund, as
18   defined in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect
19   transfer to BTC, or use by or for the benefit of BTC, of the assets of Euro Cash Collateral Fund,
20   but deny that such transfer or use is a nonexempt prohibited transaction.
21

22   REQUEST FOR ADMISSION NO. 252
23          Admit that from January 1, 2011 to the present, each payment of cash collateral
24   management fees to BTC for management of the Money Market Fund A/B was a direct or
25   indirect transfer of the assets of Money Market Fund A/B to BTC, where “direct,” “indirect,” and
26   “transfer” has the same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where
27   “cash collateral management fees” has the same meaning as BAIRD 0001617 and “management”
28
                                                      50
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 52 of 56



 1   has the same meaning as on BAIRD 0001606 (“BTC, as trustee, has exclusive authority over
 2   management of the Funds.”).
 3   RESPONSE
 4          Defendants incorporate by reference the objections stated above. Defendants further
 5   object to this interrogatory on the grounds that the undefined term “payment” and the defined
 6   terms “cash collateral management fees” and “management” are ambiguous in this context.
 7   Defendants will construe this request as referring to fees paid to BTC out of the assets of a cash
 8   collateral fund used in connection with securities lending, as described on BAIRD_0001617.
 9   Defendants further object to this request to the extent it encompasses a period of time that extends
10   beyond the Relevant Period. Defendants will construe this request as being limited to the
11   Relevant Period.
12          Subject to and without waiving these objections, Defendants respond as follows:
13   Defendants admit that the fees paid to BTC out of the assets of Money Market Fund A/B, as
14   defined in the preceding paragraph and to the extent it occurred, constitutes a direct or indirect
15   transfer to BTC, or use by or for the benefit of BTC, of the assets of Money Market Fund A/B,
16   but deny that such transfer or use is a nonexempt prohibited transaction.
17

18   REQUEST FOR ADMISSION NO. 253
19          Admit that from January 1, 2011 to the present, each payment of cash collateral
20   management fees to BTC for management of the Term Fund 11 was a direct or indirect transfer of
21   the assets of Money Market Fund A/B to BTC, where “direct,” “indirect,” and “transfer” has the
22   same meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where “cash collateral
23   management fees” has the same meaning as BAIRD 0001617 and “management” has the same
24   meaning as on BAIRD 0001606 (“BTC, as trustee, has exclusive authority over management of
25   the Funds.”).
26   RESPONSE
27          Defendants incorporate by reference the objections stated above. Defendants further
28
                                                      51
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 53 of 56



 1   object to this interrogatory on the grounds that the undefined term “payment” and the defined
 2   terms “cash collateral management fees” and “management” are ambiguous in this context.
 3   Defendants will construe this request as referring to fees paid to BTC out of the assets of a cash
 4   collateral fund used in connection with securities lending, as described on BAIRD_0001617.
 5   Defendants further object to this request to the extent it encompasses a period of time that extends
 6   beyond the Relevant Period. Defendants will construe this request as being limited to the
 7   Relevant Period. Defendants further object to this interrogatory on the grounds that contains an
 8   apparent scrivener’s error by requesting an admission that each payment of cash collateral
 9   management fees to BTC for management of the Term Fund 11 was a direct or indirect transfer of
10   the assets of Money Market Fund A/B to BTC. Defendants will construe this request as asking
11   whether each payment of cash collateral management fees to BTC for management of the Term
12   Fund 11 was a direct or indirect transfer of the assets of Term Fund 11 to BTC.
13          Subject to and without waiving these objections, Defendants respond as follows:
14   Defendants admit that the fees paid to BTC out of the assets of Term Fund 11, as defined in the
15   preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to BTC,
16   or use by or for the benefit of BTC, of the assets of Term Fund 11, but deny that such transfer or
17   use is a nonexempt prohibited transaction.
18

19   REQUEST FOR ADMISSION NO. 254
20          Admit that from January 1, 2011 to the present, each payment of cash collateral
21   management fees to BTC for management of the Term Fund 215 was a direct or indirect transfer
22   of the assets of Term Fund 215 to BTC, where “direct,” “indirect,” and “transfer” has the same
23   meaning as in ERISA § 406(a)(1), 29 U.S.C. § 1106(a)(1) and where “cash collateral
24   management fees” has the same meaning as BAIRD 0001617 and “management” has the same
25   meaning as on BAIRD 0001606 (“BTC, as trustee, has exclusive authority over management of
26   the Funds.”).
27

28
                                                      52
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 54 of 56



 1   RESPONSE
 2           Defendants incorporate by reference the objections stated above. Defendants further

 3   object to this interrogatory on the grounds that the undefined term “payment” and the defined

 4   terms “cash collateral management fees” and “management” are ambiguous in this context.

 5   Defendants will construe this request as referring to fees paid to BTC out of the assets of a cash

 6   collateral fund used in connection with securities lending, as described on BAIRD_0001617.

 7   Defendants further object to this request to the extent it encompasses a period of time that extends

 8   beyond the Relevant Period. Defendants will construe this request as being limited to the

 9   Relevant Period.

10           Subject to and without waiving these objections, Defendants respond as follows:

11   Defendants admit that the fees paid to BTC out of the assets of Term Fund 215, as defined in the

12   preceding paragraph and to the extent it occurred, constitutes a direct or indirect transfer to BTC,

13   or use by or for the benefit of BTC, of the assets of Term Fund 215, but deny that such transfer or

14   use is a nonexempt prohibited transaction.

15

16   REQUEST FOR ADMISSION NO. 255
17           Admit that during the Class Period, every participant in the BlackRock Retirement

18   Savings Plan invested, at one time in the Class Period, in at least one of the BlackRock collective

19   trust funds listed as the “Plan Layer Investments” in Defendants’ Responses and Objections to

20   Interrogatory No. 2 of Plaintiffs’ First Set of Interrogatories to All Defendants dated June 27,

21   2018.

22   RESPONSE
23           Defendants incorporate by reference the objections stated above. Defendants further

24   object to this request’s reference to participants in the BlackRock Retirement Savings Plan

25   (“RSP”) as being “invested . . . in at least one of the BlackRock CTIs”; it is the RSP that “invests”

26   in CTIs. Defendants also object to the incorporation of a term (“directly or indirectly”) that, as

27   used in the cited document, does not apply to plan investments or participant account allocations.

28
                                                      53
                                                             DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                            CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 55 of 56



 1   Defendants further object to the request’s reference to “at one time in the Class Period” as vague
 2   and ambiguous. Defendants further object to the request’s reference to “Plan Layer
 3   Investments,” a term to which Defendants objected as vague, ambiguous, and overbroad in their
 4   Responses and Objections to Interrogatory No. 2 in Plaintiffs’ First Set of Interrogatories to All
 5   Defendants. As they did in their objections and response to that interrogatory, Defendants will
 6   construe “Plan Layer Investments” to mean Affiliated Investment Vehicles in which the RSP
 7   directly invests, with “Affiliated Investment Vehicles” construed to mean common/collective
 8   trusts, pooled separate accounts, master trust investment accounts, and 103-12 investment entities
 9   that are managed or advised by BlackRock, Inc. or a direct or indirect subsidiary of BlackRock,
10   Inc., excluding the BlackRock, Inc. and PNC Financial Services Group, Inc. common stock
11   funds. Defendants therefore construe this request as seeking an admission that every RSP
12   participant’s account was allocated, for at least some of the Class Period, to at least one of the
13   CTIs that Defendants identified as “Plan Layer Investments” in their objections and response to
14   Plaintiffs’ Second Set of Interrogatories.
15          Subject to and without waiving these objections, Defendants respond as follows: Denied.
16
            Dated: April 16, 2019                           O’MELVENY & MYERS LLP
17

18
                                                            By:       /s/ Meaghan VerGow
19                                                                         Meaghan VerGow
20                                                          Attorneys for Defendants
21

22

23

24

25

26

27

28
                                                       54
                                                                  DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                                 CASE NO. 4:17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-10 Filed 06/03/19 Page 56 of 56



 1                                        PROOF OF SERVICE
 2          I, Michael J. McCarthy, declare as follows:
 3          I am a citizen of the United States and employed in Washington, District of Columbia. I
 4   am over the age of eighteen years and not a party to the within action. My business address is
 5   1625 Eye Street, NW, Washington, District of Columbia, 20006-4001. On April 16, 2019, I
 6   served a true and correct copy of the following document:
 7
            BLACKROCK’S SUPPLEMENTAL OBJECTIONS AND RESPONSES TO
 8          PLAINTIFFS’ SIXTH SET OF REQUESTS FOR ADMISSION TO ALL
            DEFENDANTS
 9

10   by causing the document to be emailed to the persons at the email addresses set forth below,

11   pursuant to an agreement of the parties to accept service by email or electronic submission.

12    Michelle C. Yau                                  Matthew A. Russell
13    Mary J. Bortscheller                             Brian T. Ortelere
      Daniel Sutter                                    Jasmine Chang
14    Cohen Milstein Sellers & Toll PLLC               Morgan, Lewis & Brockius LLP
      1100 New York Ave. NW, Fifth Floor               77 West Wacker Drive, Fifth Floor
15    Washington, DC 20005                             Chicago, IL 60601
      myau@cohenmilstein.com                           matthew.russell@morganlewis.com
16    mbortscheller@cohenmilstein.com                  brian.ortelere@morganlewis.com
17    dsutter@cohenmilstein.com                        jasmine.chang@morganlewis.com

18    Nina Wasow
      Feinberg Jackson Worthman & Wasow
19    2030 Addison Street, Suite 500
      Berkeley, CA 94704
20
      nina@feinbergjackson.com
21

22          I declare under penalty of perjury under the laws of the United States that the above is true

23   and correct.

24          Executed on this sixteenth day of April, 2019, at Washington, District of Columbia.

25

26                                                         /s/ Michael J. McCarthy
                                                          Michael J. McCarthy
27

28
                                                     55
                                                            DEFS.’ SUPPLE. OBJ. & RESP. TO SIXTH RFAS
                                                                           CASE NO. 4:17-CV-01892-HSG
